Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of
July 30, 2007 by and between MAIN STREET TRUST, INC. (“Main Street”), and LEANNE
HEACOCK (the “Executive”), and shall be effective immediately upon the
consummation of the merger (the “Merger”) contemplated by the Agreement and Plan
of Merger By and Between First Busey Corporation (“First Busey”) and Main Street
dated September 20, 2006 (the “Merger Agreement”), whereby Main Street shall
merge with and into First Busey, with First  Busey being the surviving
corporation.

 

RECITALS

 

A.                                    The Executive currently serves as
Executive Vice President - Information Services of Main Street Bank & Trust,
Main Street’s wholly-owned subsidiary, pursuant to the terms of an employment
agreement dated September 30, 1998 (the “Prior Employment Agreement”).

 

B.                                    Main Street and First Busey desire to
employ the Executive following the Merger as Executive Vice President -
Information Services of Busey Bank, a wholly-owned subsidiary of First Busey
(“Busey Bank”).

 

C.                                    The following references to “First Busey”
shall include Main Street and First Busey Corporation as Main Street’s successor
in interest following the Merger.

 

D.                                    First Busey and the Executive desire to
enter into this Agreement as of the Effective Time (as defined in the Merger
Agreement) and this Agreement shall supersede all of the terms and conditions of
the Prior Employment Agreement and any such Prior Employment Agreement shall
become null and void as of the Effective Time, and the parties thereunder shall
have no rights or interests therein.

 

E.                                      First Busey recognizes that
circumstances may arise in which a change of control of Busey through
acquisition or otherwise may occur (other than with respect to the Merger)
thereby causing uncertainty of employment without regard to the competence or
past contributions of the Executive which uncertainty may result in the loss of
valuable services of the Executive and First Busey and the Executive wish to
provide reasonable security to the Executive against changes in the employment
relationship in the event of any such change of control.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter contained and the foregoing recitals, it is covenanted
and agreed by and between the parties hereto as follows:

 

AGREEMENTS

 

Section 1.                                          Term with Automatic Renewal
Provision.  The term of this Agreement (the “Term”) and Executive’s employment
hereunder will be for a period of one (1) year commencing as of the Effective
Time.  This Agreement and the term of Executive’s employment hereunder will
automatically renew for one (1) additional year at the end of the then existing

 

--------------------------------------------------------------------------------


 

term, unless either party provides written notice to the other party not less
then ninety (90) days prior to the end of the then existing Term, or any
extension thereof, that such party does not intend to extend the Term.

 

Section 2.                                Employment.

 

(a)                                  Positions.  Subject to the terms of this
Agreement, Busey Bank shall employ Executive, and Executive agrees to serve, as
Executive Vice President - Information Services of Busey Bank or in such other
capacities with First Busey or its subsidiaries as the Board of Directors of
First Busey deems appropriate in its sole discretion, under the terms and
conditions set forth herein as of the Effective Date.

 

(b)                                  Duties.  Executive’s duties, authority and
responsibilities in such position include all duties, authority and
responsibilities customarily held by such officer of comparable companies,
subject always to the charter and bylaw provisions and the policies of First
Busey and the directions of the President and Chief Executive Officer of First
Busey.

 

(c)                                  Care and Loyalty.  Executive will devote
Executive’s best efforts and full business time, energy, skills and attention to
the business and affairs of First Busey and its subsidiaries, and will
faithfully and loyally discharge Executive’s duties to First Busey and its
subsidiaries.

 

(d)                                  Transfers.  The Board may, in its sole
discretion, cause Executive’s employment to be transferred from Busey Bank to
any wholly-owned subsidiary, in which case all references in this Agreement to
“Busey Bank” will be deemed to refer to such subsidiary.

 

Section 3.                                Compensation.  First Busey will
compensate Executive for Executive’s services as follows during the term of this
Agreement and Executive’s employment hereunder:

 

(a)                                  Base Compensation.  Executive’s annual base
salary will be One hundred thirty-five thousand dollars ($135,000) (“Base
Salary”).  The Board will review Executive’s Base Salary in October 2007 and
thereafter annually, beginning January 2009, during the term of this Agreement
to determine whether it should be maintained at its existing level or
increased.  Executive’s annual Base Salary for any year after 2007 will not be
lower than Executive’s Base Salary for the immediately preceding year.

 

(b)                                  Discretionary Performance Bonus.  First
Busey will consider Executive for a bonus each year based on performance
criteria established by the Board and/or Executive’s senior officers and any
other factors deemed by the Board to be appropriate.  Bonuses will be awarded,
if at all, in the sole discretion of the Board, and nothing in this Agreement
will require the payment of a bonus in any given year.

 

(c)                                  Profit Sharing Benefit.  Executive will
receive an annual profit sharing benefit based on the combined amount of
Executive’s annual Base Salary and, if applicable, Executive’s performance bonus
after Executive meets the eligibility requirements of the applicable profit
sharing plan.  The Board will decide the exact amount of this benefit annually. 
First Busey will contribute this benefit for the account of Executive to First
Busey’s tax-qualified retirement plans and/or any nontax-qualified deferred
compensation programs that First Busey

 

2

--------------------------------------------------------------------------------


 

may elect to establish or maintain.  All such benefit payments will be
determined and governed by the terms of the particular plan or program.  First
Busey shall have no obligation to continue to maintain any particular benefit
plan or arrangement and this benefit may be amended or terminated by First Busey
at any time for any reason, provided such termination applies to all other
similarly situated officers of First Busey.

 

(d)                                  Car Allowance.  First Busey will provide
Executive with a monthly automobile allowance in the gross amount of Six hundred
dollars ($600.00).  The automobile allowance will be subject to annual review by
the Board starting in 2009, and may be terminated, decreased, maintained or
increased as the Board deems appropriate.

 

(e)                                  Club Membership.  First Busey expects
Executive to entertain clients and prospective clients of First Busey at the
country club to which Executive belongs, and thus will reimburse Executive’s
dues for Executive’s country club membership in an amount not to exceed Six
thousand dollars ($6,000.00) per year.  The reimbursement will be paid by First
Busey only upon the actual payment of country club membership dues by
Executive.  This allowance will be subject to annual review by the Board
starting in 2009, and may be terminated, decreased, maintained or increased as
the Board deems appropriate.

 

(f)                                    Reimbursement of Expenses.  First Busey
will reimburse Executive for all travel, entertainment and other out-of-pocket
expenses that Executive reasonably and necessarily incurs in the performance of
Executive’s duties.  Executive will document these expenses to the extent
necessary to comply with all applicable laws and internal policies.

 

(g)                                 Other Benefits.  Executive will be entitled
to participate in all plans and benefits that are now or later made available by
First Busey to its officers of equal or junior ranking generally.

 

(h)                                 Vacations.  Executive will accrue at least
twenty-five (25) days of paid vacation annually, subject to First Busey’s
general vacation policy.

 

(i)                                    Withholding.  Executive acknowledges that
First Busey may withhold any applicable federal, state or local withholding or
other taxes from payments that become due or allowances that are provided to
Executive.

 

Section 4.                                Termination.

 

(a)                                  Termination Without Cause.  Either First
Busey or Executive may terminate this Agreement and Executive’s employment
hereunder for any reason by delivering written notice of termination to the
other party no less than ninety (90) days before the effective date of
termination, which date will be specified in the notice of termination.  First
Busey may provide for an earlier date of termination provided First Busey pays
to Executive the Base Salary which would have been earned during such notice
period.  If Executive voluntarily terminates Executive’s employment under this
Agreement other than pursuant to Section 4(c) (Constructive Discharge) or
Section 4(d) (Change of Control), then First Busey shall only be required to pay
Executive Base Salary and unused vacation as shall have accrued through the
effective date of such termination and First Busey shall have no further
obligations to Executive.

 

3

--------------------------------------------------------------------------------


 

(b)                                  Termination for Cause.  First Busey may
terminate this Agreement and Executive’s employment hereunder for Cause by
delivering written notice of termination to Executive no less than thirty (30)
days before the effective date of termination.  First Busey may provide for an
earlier date of termination provided First Busey pays to Executive the Base
Salary which would have been earned during such notice period.  “Cause” for
termination will exist if:  (i) Executive engages in one or more unsafe and
unsound banking practices or material violations of a law or regulation
applicable to First Busey or its subsidiaries, any repeated violations of a
policy of First Busey after being warned in writing by the Board and/or a senior
officer not to violate such policy, any single violation of a policy of First
Busey if such violation materially and adversely affects the business or affairs
of First Busey, or a direction or order of the Board and/or one of Executive’s
senior officers; (ii) Executive engages in a breach of fiduciary duty or act of
dishonesty involving the affairs of First Busey; (iii) Executive is removed or
suspended from banking pursuant to Section 8(e) of the Federal Deposit Insurance
Act or any other applicable State or Federal law; (iv) Executive commits a
material breach of Executive’s obligations under this Agreement; or (v)
Executive fails to perform Executive’s duties to First Busey with the degree of
skill, care or competence expected by the Board and/or Executive’s senior
officers.  If Executive’s employment is terminated pursuant to this Section
4(b), then First Busey shall only be required to pay Executive such Base Salary
and unused vacation as shall have accrued through the effective date of such
termination and First Busey shall have no further obligations to Executive.

 

(c)                                  Constructive Discharge.  Within thirty (30)
days of the occurrence of an event or condition that Executive believes would
constitute a Constructive Discharge, Executive shall provide First Busey with
written notice detailing the facts to support Executive’s claim of Constructive
Discharge.  If the facts or conditions exist and are not cured or corrected by
First Busey within thirty (30) days of Executive’s written notice, then this
Agreement and Executive’s employment hereunder shall terminate on the thirtieth
(30th) day following Executive’s written notice.  “Constructive Discharge” means
the occurrence of any one or more of the following, without Executive’s prior
consent:  (i) Executive is not reelected to or is removed from the position set
forth herein (other than by promotion to a higher position); (ii) First Busey
fails to vest Executive with or removes from Executive the duties,
responsibilities, authority or resources that Executive reasonably needs to
competently perform Executive’s duties in such position; (iii) First Busey
notifies Executive that it is terminating this Agreement pursuant to Section
4(a); (iv) First Busey changes the primary location of Executive’s employment to
a place that is more than fifty (50) miles from Executive’s primary employment
location on the Effective Time; or (v) First Busey otherwise commits a material
breach of its obligations under this Agreement, and in all cases, First Busey
fails to correct within thirty (30) days after Executive gives First Busey
written notice of the foregoing breach.

 

(d)                                  Termination upon Change of Control. 
Following a Change of Control, this Agreement and Executive’s employment
hereunder may be terminated in accordance with Section 4(a), (b), or (c) by
delivering written notice of termination to the other party no less than thirty
(30) days before the effective date of termination.

 

(i)                                    A “Change of Control” will be deemed to
have occurred if:  (A) any person (as such term is defined in Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
acquires beneficial ownership (within the meaning of Rule

 

4

--------------------------------------------------------------------------------


 

13d-3 promulgated under the 1934 Act) of more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of First Busey;
or (B) the individuals who were members of the Board of Directors of First Busey
on the Effective Time (the “Current Board Members”) cease for any reason (other
than the reasons specified in Section 4(d)(ii) below) to constitute a majority
of the Board of First Busey or its successor; however, if the election or the
nomination for election of any new director of First Busey or its successor is
approved by a vote of a majority of the individuals who are Current Board
Members, such new director shall, for the purposes of this Section 4(d)(i), be
considered a Current Board Member; or (C) the consummation of (1) a merger or
consolidation of First Busey and the stockholders of First Busey immediately
before such merger or consolidation do not, as a result of such merger or
consolidation, own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the entity
resulting from such merger or consolidation in substantially the same proportion
as their ownership of the combined voting power of the outstanding securities of
First Busey immediately before such merger or consolidation; or (2) a complete
liquidation or dissolution or an agreement for the sale or other disposition of
all or substantially all of the assets of First Busey.

 

(ii)                                Notwithstanding and in lieu of Section
4(d)(i), a Change of Control will not be deemed to have occurred:  (A) solely
because more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities of First Busey are acquired by (1) a trustee or
other fiduciary holding securities under one or more employee benefit plans
maintained for employees of First Busey or its subsidiaries, or (2) any person
pursuant to the will or trust of any existing stockholder of First Busey, or who
is a member of the immediate family of such stockholder, or (3) any corporation
which, immediately prior to such acquisition, is owned directly or indirectly by
the stockholders in the same proportion as their ownership of stock immediately
prior to such acquisition; (B) if Executive agrees in writing that the
transaction or event in question does not constitute a Change of Control for the
purposes of this Agreement; or (C) with respect to the Merger.

 

(e)                                  Termination upon Disability.  First Busey
will not terminate this Agreement and Executive’s employment hereunder if
Executive becomes disabled within the meaning of First Busey’s then current
employee disability program or, at First Busey’s election, as determined by a
physician selected by First Busey, unless as a result of such disability,
Executive is unable to perform Executive’s duties with the requisite level of
skill and competence for a period of six (6) consecutive months.  Thereafter,
First Busey may terminate this Agreement for Cause in accordance with Section
4(b)(v).

 

(f)                                    Termination upon Death.  This Agreement
will terminate if Executive dies during the term of this Agreement, effective on
the date of Executive’s death.  Any payments that are owing to Executive under
this Agreement or otherwise at the time of Executive’s death will be made to
whomever Executive may designate in writing as Executive’s beneficiary, or
absent such a designation, to the executor or administrator of Executive’s
estate.  Termination of this Agreement under this Section 4(f) shall be deemed
to be a termination in accordance with Section 4(b)(v).

 

(g)                                 Severance Benefits.  First Busey will pay
severance benefits to Executive as follows:

 

5

--------------------------------------------------------------------------------


 

(i)                                    If this Agreement and Executive’s
employment hereunder are terminated by First Busey without Cause pursuant to
Section 4(a), or by reason of Executive’s Constructive Discharge pursuant to
Section 4(c), First Busey will pay Executive an amount equal to the sum of (A)
Executive’s then applicable annual Base Salary, plus (B) the amount of the most
recent performance bonus that First Busey paid to Executive pursuant to Section
3(b), plus (C) the amount contributed by First Busey on behalf of Executive to
First Busey’s tax-qualified retirement plans (other than Internal Revenue Code
Section 401(k) contributions) for the calendar year immediately preceding
Executive’s termination of employment (collectively, the “Severance Payment”). 
First Busey will also reimburse Executive for up to twelve (12) months for
continuing coverage under First Busey’s health insurance pursuant to the health
care continuation rules of the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), provided that Executive remains eligible for such COBRA
continuation for such period following the effective date of termination,
provided further that to the extent Executive paid a portion of the premium for
such benefit while employed Executive shall continue to pay such portion during
the period of continuation hereunder and any period of continuation hereunder
shall be credited against the continuation rights under COBRA and Executive will
be required to complete all COBRA election and other forms.

 

(ii)                                Notwithstanding Section 4(g)(i) and in lieu
of any payments provided for thereunder, if this Agreement and Executive’s
employment are terminated within one (1) year after the occurrence of a Change
of Control either by Executive pursuant to Section 4(c) (Constructive Discharge)
or by First Busey or its successor pursuant to Section 4(a) (Termination Without
Cause), First Busey or its successor will pay Executive an amount equal to two
(2) times the Severance Payment.  In this event, First Busey or its successor
will also reimburse Executive for twenty-four (24) months for continuing
coverage under First Busey’s health insurance pursuant to COBRA, provided that
Executive remains eligible for such COBRA continuation for such period following
the effective date of termination, provided further that to the extent Executive
paid a portion of the premium for such benefit while employed Executive shall
continue to pay such portion during the period of continuation hereunder and any
period of continuation hereunder shall be credited against the continuation
rights under COBRA and Executive will be required to complete all COBRA election
and other forms.

 

(iii)                            All payments that become due to Executive under
this Section 4(g) will be made in substantially equal installments in accordance
with First Busey’s regular payroll practices over the one (1) year period
(provided that if payment is being made pursuant to Section 4(g)(ii), payment
shall be made over two (2) years commencing on the first regular pay date
immediately succeeding, and administratively practicable, the expiration of the
seven (7) day revocation period set forth in the general release required by
Section 4(j).  First Busey will be obligated to make all payments that become
due to Executive under this Section 4(g) whether or not Executive obtains other
employment following termination or takes steps to mitigate any damages that
Executive claims to have sustained as a result of termination.  The payments and
other benefits provided for in this Section 4(g) are intended to supplement any
compensation or other benefits that have accrued or vested with respect to
Executive or for Executive’s account as of the effective date of termination.

 

(iv)                               First Busey and Executive intend that no
portion of any payment under this Agreement, or payments to or for the benefit
of Executive under any other agreement

 

6

--------------------------------------------------------------------------------


 

or plan, be deemed to be an “Excess Parachute Payment” as defined in Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), or its
successors.  It is agreed that the present value of any payments to or for the
benefit of Executive in the nature of compensation, as determined by the legal
counsel or certified public accountants for First Busey in accordance with
Section 280G(d)(4) of the Code, receipt of which is contingent on the Change of
Control of First Busey, and to which Section 280G of the Code applies (in the
aggregate “Total Payments”), shall be reduced, as necessary, such that the
payment will not exceed an amount equal to one dollar ($1.00) less than the
maximum amount which First Busey may pay without loss of deduction under Section
280G(a) of the Code.

 

(v)                                   First Busey may elect to defer any
payments that may become due to Executive under this Section 4(g) if, at the
time the payments become due, First Busey is not in compliance with any
regulatory-mandated minimum capital requirements or if making the payments would
cause First Busey’s capital to fall below such minimum capital requirements.  In
this event, First Busey will resume making the payments as soon as it can do so
without violating such minimum capital requirements.

 

(h)                                 Payment Equalization.  If First Busey is
paying, or in the case of a lump sum, has paid, Executive a Severance Benefit
under Section 4(g), then Executive agrees to not seek or apply for unemployment
compensation under the Illinois Unemployment Act 820 ILCS 405/100 et seq. or any
other state or federal unemployment compensation law at any time prior to a date
following the final payment made hereunder or with respect to the period during
which such payments were or were to be made until the final payment is made.

 

(i)                                    Specified Employee.  If at the time of
any payment hereunder: (a) Executive is considered to be a “specified employee”
as that term is or may be, defined under Code Section 409A(a)(2)(B); and (b)
such payment is required to be treated as deferred compensation under Section
409A of the Code, then, to the extent required by Section 409A of the Code,
payments may be delayed to the date which is six (6) months after the date of
separation from service.

 

(j)                                    Release.  As a condition to First Busey’s
obligation to pay any Severance Benefit under Section 4(g), Executive agrees
that Executive will execute a general release of First Busey and its affiliates,
substantially in the form attached hereto as Exhibit A.

 

Section 5.                                Confidentiality.  Executive
acknowledges that the nature of Executive’s employment will require that
Executive produce and have access to records, data, trade secrets and
information that are not available to the public regarding First Busey and its
subsidiaries and affiliates (“Confidential Information”).  Executive will hold
in confidence and not directly or indirectly disclose any Confidential
Information to third parties unless disclosure becomes reasonably necessary in
connection with Executive’s performance of Executive’s duties hereunder, or the
Confidential Information lawfully becomes available to the public from other
sources, or Executive is authorized in writing by First Busey to disclose it, or
Executive is required to make disclosure by a law or pursuant to the authority
of any administrative agency or judicial body.  All Confidential Information and
all other records, files, documents and other materials or copies thereof
relating to the business of First Busey or any of its subsidiaries or affiliates
that Executive prepares or uses will always be the sole property of First
Busey. 

 

7

--------------------------------------------------------------------------------


 

Executive will promptly return all originals and copies of such Confidential
Information and other records, files, documents and other materials to First
Busey if Executive’s employment with First Busey is terminated for any reason.

 

Section 6.                                Non-Competition Covenant.

 

(a)                                  Restrictive Covenant.  Executive agrees
that, for a period of one (1) year after the termination of this Agreement,
Executive will not, without First Busey’s prior written consent, directly or
indirectly Compete with First Busey.  For the purposes of Section 6(a):

 

(i)                                    “Compete” means directly or indirectly
owning, managing, operating or controlling a Competitor; or within the
Restricted Area, directly or indirectly serving as an employee, officer or
director of or a consultant to a Competitor, or soliciting or inducing any
officer or employee that reported directly to Executive or agent of First Busey
to terminate employment with First Busey or any of its subsidiaries and become
employed by a Competitor, or by soliciting or inducing any customer, wherever
located, of First Busey or its subsidiary banks with whom Executive had contact
during Executive’s employment to modify or terminate its relationship with First
Busey or its subsidiary banks.

 

(ii)                                “Competitor” means any person, firm,
partnership, corporation, trust or other entity that owns, controls or is a
bank, savings and loan association, credit union or similar financial
institution or financial planning, brokerage or investment firm (collectively, a
“Financial Institution”) that is physically located and conducts lending,
deposit or wealth management activities within the fifty (50) mile radii of the
primary First Busey office from which or for which Executive provided services
(the “Restricted Area”).

 

(b)                                  Successors.  In the event that a successor
to First Busey succeeds to or assumes First Busey’s rights and obligations under
this Agreement, Section 6(a) will apply only to the primary service areas of
First Busey as they existed immediately before the succession or assumption
occurred and will not apply to any of the successor’s other offices.

 

(c)                                  Investment Exception.  Section 6(a) will
not prohibit Executive from directly or indirectly owning or acquiring any
capital stock or similar securities that are listed on a securities exchange or
quoted on the NASDAQ and do not represent more than five percent (5%) of the
outstanding capital stock of any Financial Institution.

 

(d)                                  Injunctive Relief.  Executive agrees that a
violation of this Section 6 would result in direct, immediate and irreparable
harm to First Busey, and in such event, agrees that First Busey, in addition to
its other right and remedies, would be entitled to injunctive relief enforcing
the terms and provisions of this Section 6.  This Section 6(d) is not subject to
the provisions of Section 7(c) below.

 

Section 7.                                Indemnity; Other Protections.

 

(a)                                  Indemnification.  First Busey will
indemnify Executive (and, upon Executive’s death, Executive’s heirs, executors
and administrators) to the fullest extent permitted by law against all expenses,
including reasonable attorneys’ fees, court and investigative costs, judgments,
fines and amounts paid in settlement (collectively, “Expenses”) reasonably
incurred

 

8

--------------------------------------------------------------------------------


 

by Executive in connection with or arising out of any pending, threatened or
completed action, suit or proceeding in which Executive may become involved by
reason of Executive’s having been an officer or director of First Busey.  The
indemnification rights provided for herein are not exclusive and will supplement
any rights to indemnification that Executive may have under any applicable bylaw
or charter provision of First Busey, or any resolution of First Busey, or any
applicable statute.

 

(b)                                  Advancement of Expenses.  In the event that
Executive becomes a party, or is threatened to be made a party, to any pending,
threatened or completed action, suit or proceeding for which First Busey is
permitted or required to indemnify Executive under this Agreement, any
applicable bylaw or charter provision of First Busey, any resolution of First
Busey, or any applicable statute, First Busey will, to the fullest extent
permitted by law, advance all Expenses incurred by Executive in connection with
the investigation, defense, settlement, or appeal of any threatened, pending or
completed action, suit or proceeding, subject to receipt by First Busey of a
written undertaking from Executive to reimburse First Busey for all Expenses
actually paid by First Busey to or on behalf of Executive in the event it shall
be ultimately determined that First Busey cannot lawfully indemnify Executive
for such Expenses, and to assign to First Busey all rights of Executive to
indemnification under any policy of directors’ and officers’ liability insurance
to the extent of the amount of Expenses actually paid by First Busey to or on
behalf of Executive.

 

(c)                                  Litigation.  Unless precluded by an actual
or potential conflict of interest, First Busey will have the right to recommend
counsel to Executive to represent Executive in connection with any claim covered
by this Section 7.  Further, Executive’s choice of counsel, Executive’s decision
to contest or settle any such claim, and the terms and amount of the settlement
of any such claim will be subject to First Busey’s prior written approval, which
approval shall not be unreasonably withheld by First Busey.

 

Section 8.                                General Provisions.

 

(a)                                  Successors; Assignment.  This Agreement
will be binding upon and inure to the benefit of Executive, First Busey and
their respective personal representatives, successors and assigns.  For the
purposes of this Agreement, any successor or assign of First Busey shall be
deemed to be “First Busey.”  First Busey will require any successor or assign of
First Busey or any direct or indirect purchaser or acquiror of all or
substantially all of the business, assets or liabilities of First Busey, whether
by transfer, purchase, merger, consolidation, stock acquisition or otherwise, to
assume and agree in writing to perform this Agreement and First Busey’s
obligations hereunder in the same manner and to the same extent as First Busey
would have been required to perform them if no such transaction had occurred.

 

(b)                                  Entire Agreement; Survival.  This Agreement
constitutes the entire agreement between Executive and First Busey concerning
the subject matter hereof, and supersedes all prior negotiations, undertakings,
agreements and arrangements with respect thereto, whether written or oral,
specifically including the Prior Employment Agreement.  The provisions of this
Agreement will be regarded as divisible and separate; if any provision is ever
declared invalid or unenforceable, the validity and enforceability of the
remaining provisions will not be affected.  In the event any provision of this
Agreement (including, but not limited to,

 

9

--------------------------------------------------------------------------------


 

any provision of the covenant not to compete set forth in Section 6) is held to
be overbroad as written, such provision shall be deemed to be amended to narrow
the application of such provision to the extent necessary to make such provision
enforceable according to applicable law.  This Agreement may not be amended or
modified except by a writing signed by Executive and First Busey.  The parties
acknowledge and agree that the obligations under Section 5 (Confidentiality),
Section 6 (Non-Competition Covenant) and Section 7 (Indemnity; Other
Protections) shall survive the termination of this Agreement. The subject matter
and language of this Agreement has been the subject of negotiations between the
parties and/or their respective counsel, and this Agreement has been jointly
prepared by their respective counsel.  Accordingly, this Agreement shall not be
construed against either party on the basis that this Agreement was drafted by
such party or its counsel.

 

(c)                                  Governing Law and Enforcement.  This
Agreement will be construed and the legal relations of the parties hereto shall
be determined in accordance with the laws of the State of Illinois without
reference to the law regarding conflicts of law.

 

(d)                                  Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration conducted at a location selected by First Busey within fifty (50)
miles from Champaign-Urbana, Illinois, in accordance with the rules of the
American Arbitration Association.

 

(e)                                  Prevailing Party Legal Fees.  Should either
party institute any action or proceeding to enforce this Agreement or any
provision hereof, or for damages by reason of any alleged breach of this
Agreement or of any provision hereof, or for a declaration of rights hereunder,
the prevailing party in any such action or proceeding shall be entitled to
receive from the other party all costs and expenses, including reasonable
attorneys’ fees, incurred by the prevailing party in connection with such action
or proceeding.

 

(f)                                    Waiver.  No waiver by either party at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by the other party, shall be deemed
a waiver of any similar or dissimilar provisions or conditions at the same time
or any prior or subsequent time.

 

(g)                                 Notices.  Notices pursuant to this Agreement
shall be in writing and shall be deemed given when received; and, if mailed,
shall be mailed by United States registered or certified mail, return receipt
requested, postage prepaid; and if to First Busey, addressed to the principal
headquarters of First Busey, attention: President and Chief Executive Officer;
or, if to Executive, to the address set forth below Executive’s signature on
this Agreement, or to such other address as the party to be notified shall have
given to the other.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MAIN STREET TRUST, INC.

 

 

 

 

 

By:

/s/ VAN DUKEMAN

 

/s/ LEANNE HEACOCK

 

Van Dukeman

LEANNE HEACOCK

 

President and Chief Executive Officer

 

 

11

--------------------------------------------------------------------------------